El Juez Asociado Se. Aldeeí,
emitió la opinión del tribunal.
La presente apelación ha sido establecida contra nna orden del juez de la corte inferior qpe dejó sin efecto otra que bahía dado, concediendo aseguramiento de sentencia sin prestación de fianza.
*910pendiente la apelación en esta Corte Suprema, los deman-dados y apelados presentaron nna moción para que se deses-timara la apelación, fundándose:
Primero. En que al apelante se le concedieron diversas prórrogas para presentar en esta Corte Suprema la trans-cripción de los autos, y también después para radicar su alegato.
Segundo. En que de acuerdo con la sección 381 de los Estatutos Revisados de Puerto Rico, el aseguramiento de sentencia debe quedar sin efecto como consecuencia de esas prórrogas.
Tercero. En que las mismas fueron concedidas sin notifi-cación de los apelantes, excepto la última.
Cuarto. En que el apelante no ba cumplido con el artículo 299 del Código de Enjuiciamiento Civil tal como quedó enmendado por la ley de 9 de marzo de 1911, que exige el archivo de la transcripción del récord con la constancia de haberse entregado copia literal de la misma a los abogados de las partes apeladas.
El fin que ha perseguido la ley para asegurar la efec-tividad de las sentencias es garantir los derechos reclamados por el que obtiene el aseguramiento, mientras se resuelve definitivamente su reclamación, y como mientras dura el pleito subsisten por regia general las medidas tomadas para el aseguramiento, la ley, deseosa de que con ellas se causen las menores molestias, ha decretado que el aseguramiento quede sin efecto si se demora el pleito, salvo caso de fuerza mayor. Por consiguiente, la demora que se castiga con la pérdida del aseguramiento es la que dilata la resolución de la contienda entre las partes para hacer efectiva alguna obligación, pero no hay disposición alguna que imponga ese castigo al que demore alguna cuestión incidental que no obstaculiza la marcha del pleito.
En este caso la demora se alega haber ocurrido en el incidente apelado sobre si debe quedar subsistente la orden *911que dejó sin efecto el aseguramiento decretado anteriormente sin fianza.
No se lia alegado ni probado qne el apelante baya demo-rado la resolución de su pleito, sino de un incidente que no la obstaculiza, y por tanto no es aplicable el precepto con-signado en dicba sección 381.
En cnanto al fundamento de desestimación por las pró-rrogas concedidas sin notificación de los apelados, diremos •que descansando la concesión de prórrogas en la discreción .de la corte, no es necesario notificar ni oir respecto de ellas ,a las otras partes; y si bien la regla 53 de nuestro reglamento •determina que cuando se solicita una prórroga que demore •el asunto por más de 30 días, se denegará si la parte con-traria no ba sido notificada o no consiente en ella por escrito, .sin embargo, no era aplicable esa disposición en esta caso porque ninguna de ellas es superior a 30 días; de todos modos, el que se hubiera concedido alguna sin los requisitos de esa regla no produciría necesariamente la desestimación ■del .recurso, ya que es discrecional en esta corte' en tal caso iel decretarla o no. (Eeglas 58, 59 y 60 de las de esta Corte .Suprema.)
Con respecto al último motivo alegado para que se de-sestime la apelación, resulta de la transcripción que aunque .el pleito se sigue contra diez personas, sólo cinco de ellas .hicieron oposición al aseguramiento de sentencia que decretó .el juez, estando tres representadas por el Abogado Sr. Poventud y las otras dos por dicho abogado y además por .el Sr. H. S. Belaval. Revocada por el juez la orden recu-rrida e interpuesta apelación de esta última por el deman-dante, no consta de la transcripción del récord presentada .en la Secretaría de esta Corte Suprema que una copia de ella .fuera entregada a los abogados de las partes apeladas, pero .el día 'Señalado para discutirse la moción de desistimiento y .antes de que la vista de ella se celebrara, el apelante entregó .al Abogado Sr. Belaval la mencionada copia.
*912Ya hemos resuelto que la certificación de la entrega del récord a la parte apelada no es esencial e integrante del mismo récord, y que es una formalidad legal que no efecta a la jurisdicción de esta corte, cuya omisión puede subsanarse en tiempo en que no se lastimen los derechos de las partes apeladas.
García v. American R. R. Co. of Porto Rico, 17 D. P. R., 949; Sucesores de José Martínez v. Tomás Dávila & Co., 17 D. P. R., 1008; Hernández v. American R. R. Co. of Porto Rico, 17 D. P. R., 1225.
Es indudable que hubiera sido mejor práctica por parte del apelante entregar una copia de la transcripción a cada uno de los abogados de los apelados , pero como se ha demos-trado, que si bien el Abogado Poventud defiende separa-damente a tres de los apelados, está asociado en la defensa de los otros dos al abogado Sr. Belaval, puede concluirse que la entrega de una copia a este último es suficiente, tanto más cuanto que no se ha demostrado que con tal procedi-miento se ocasionara perjuicio alguno a los' apelados que representa el abogado Sr. Poventud.
Por las razones expuestas la moción de desestimación . debe declararse sin lugar.

Sin lugar la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLea'ry, Wolf y del Toro.